Case 2:19-cv-02874-SVW-MAA Document 34 Filed 09/18/19 Page 1 of 3 Page ID #:222




  1    THE AFTERGOOD LAW FIRM
       Aaron D. Aftergood (239853)
  2    aaron@aftergoodesq.com
       1880 Century Park East, Suite 200
  3    Los Angeles, CA 90067
       Telephone: (310) 550-5221
  4    Facsimile: (310) 496-2840
  5    WOODROW & PELUSO, LLC
       Steven L. Woodrow*
  6    swoodrow@woodrowpeluso.com
       3900 East Mexico Avenue, Suite 300
  7    Denver, Colorado 80210
       Telephone: (720) 213-0675
  8    Facsimile: (303) 927-0809
  9    *Pro Hac Vice
 10    Attorneys for Plaintiff and the Classes
 11
                      IN THE UNITED STATES DISTRICT COURT
 12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13
1.14
2.      Lee Wigod, individually and on behalf             Case No. 2:19-cv-02874-SVW-MAA
 15
        of all others similarly situated,
 16                                                       NOTICE OF LODGING
3.                         Plaintiff,                     [PROPOSED] ORDER
 17
                                                          GRANTING PLAINTIFF’S
4.18    v.                                                MOTION TO VACATE TRIAL
                                                          DATES AND FOR EXTENSION
 19
5.      CallFire, Inc., a Delaware corporation,           OF TIME TO MOVE FOR CLASS
 20                                                       CERTIFICATION [Dkt. 33]
                           Defendant.
 21

6.22                                             7.
 23          PLEASE TAKE NOTICE that, pursuant to Local Rule 5-4.4.1, Plaintiff Lee
 24    Wigod hereby lodges the attached [Proposed] Order Granting Plaintiff’s Motion to
 25

 26
       NOTICE OF LODGING [PROPOSED] ORDER             1
 27    GRANTING PLAINTIFF’S MOTION TO
       VACATE TRIAL DATES AND FOR
 28    EXTENSION OF TIME TO MOVE FOR
       CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 34 Filed 09/18/19 Page 2 of 3 Page ID #:223




 1   Vacate Trial Dates and for Extension of Time to Move for Class Certification (Dkt.
 2   33).
 3

 4          Respectfully submitted,
 5

 6   Dated: September 18, 2019             LEE WIGOD, individually and on behalf of
                                           all others similarly situated,
 7

 8                                         By: /s/ Steven L. Woodrow
                                                  One of Plaintiff’s Attorneys
 9
                                           THE AFTERGOOD LAW FIRM
10                                         Aaron D. Aftergood (239853)
                                           aaron@aftergoodesq.com
11                                         1880 Century Park East, Suite 200
                                           Los Angeles, CA 90067
12                                         Telephone: (310) 550-5221
                                           Facsimile: (310) 496-2840
13
                                           WOODROW & PELUSO, LLC
14                                         Steven L. Woodrow*
                                           swoodrow@woodrowpeluso.com
15                                         3900 East Mexico Avenue, Suite 300
                                           Denver, Colorado 80210
16                                         Telephone: (720) 213-0675
                                           Facsimile: (303) 927-0809
17

18                                         Attorneys for Plaintiff and the Class
19
                                           * Pro Hac Vice
20

21

22

23

24

25

26
     NOTICE OF LODGING [PROPOSED] ORDER       2
27   GRANTING PLAINTIFF’S MOTION TO
     VACATE TRIAL DATES AND FOR
28   EXTENSION OF TIME TO MOVE FOR
     CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 34 Filed 09/18/19 Page 3 of 3 Page ID #:224




 1

 2                            CERTIFICATE OF SERVICE
 3         The undersigned, Steven L. Woodrow, hereby certifies that a true and correct
 4   copy of the above papers was served upon counsel of record by filing such papers
 5   via the Court’s ECF system on September 18, 2019.
 6
                                          /s/ Steven L. Woodrow
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
     NOTICE OF LODGING [PROPOSED] ORDER      3
27   GRANTING PLAINTIFF’S MOTION TO
     VACATE TRIAL DATES AND FOR
28   EXTENSION OF TIME TO MOVE FOR
     CLASS CERTIFICATION
